DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolutti et al (20100008482, Bartolutti) in view of Giat et al (US 20060053324).
As to claim 1, Bartolutti discloses a multi-rack rack controller for use in an automated infrastructure management (AIM) system, the rack controller (fig. 2) comprising:
	a processor (col 5 lns 50-60 “CPU”) configured to execute software (“line tracing programs”); and 
a plurality of independent patching equipment bus interfaces (fig. 3 network 50), each bus interface configured to couple the processor to a respective patching equipment bus assembly installed in a respective one of multiple racks in which intelligent patching equipment is installed for communicating with (fig. 3, col 2 lns 17-25. Note: Bus interface of network 50 connects between the CPU of rack controller 30 and each patch panel 12).

As to claim 2, Bartolutti/Giat discloses the rack controller of claim 1, where the processor is configured to determine (Bartolutti, col 5 ln 20-30), for a given item of intelligent patching equipment that the rack controller is communicating with (“any connector port 16 on the rack”), which rack that given item is installed in based on which of the plurality of patching equipment bus interfaces is being used to communicate with that given item (fig. 2).
As to claim 3, Bartolutti/Giat discloses the rack controller of claim 2, wherein the plurality of patching equipment bus interfaces is arranged to support a predetermined scheme specifying which of the plurality of patching equipment bus interfaces should be used to couple the intelligent patching equipment installed in each of the racks to the rack controller (Bartolutti, col 5 ln 15-45).
As to claim 4, Bartolutti/Giat discloses the rack controller of claim 1, further comprising: 

As to claim 6, Bartolutti/Giat discloses the rack controller of claim 1, further comprising: 
at least one rack controller interface, each rack controller interface configured to connect the rack controller to another rack controller (Bartolutti, fig. 3).
As to claim 11, Bartolutti/Giat discloses the rack controller of claim 1, further comprising a base unit that comprises the processor and the plurality of independent patching equipment bus interfaces (Giat, fig. 2B, transceiver 210, 214).
	Claims 5, 7-10, 14-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolutti in view of Giat and further in view of Oberski (US 20130149912).
As to claim 5, Bartolutti/Giat discloses the rack controller of claim 4, but does not disclose wherein the external network interface comprises an ETHERNET configured to couple the processor to an ETHERNET local area network (LAN). In the same field of art, (rack management), Oberski discloses communications interfaces including a connector port that has housing that defines a plug aperture and at least first through eight contacts that extend into the plug aperture (abstract). In one embodiment, Oberski discloses a rack controller (fig. 3 controller 110-2) comprising the external network interface comprises an ETHERNET (par. 41 “ports 112, 114 are RJ-45”) configured to couple a processor (fig. 4, processor 210) to an ETHERNET local area network (LAN) ( “local area network 100”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bartolutti/Giat and Oberski, by comprising the external network interface comprises an ETHERNET configured to couple the processor to an ETHERNET local area network (LAN). The motivation is to provide convenience to the system users (Background, par. 8).
As to claim 7, Bartolutti/Giat discloses the rack controller of claim 6, but does not disclose the features in claim 7. In the same field of art, (rack management), Oberski discloses communications 
	develop a respective first predetermined level for a respective sense signal of said rack controller interface (par. 58, 60) when said rack controller interface is connected to another rack controller (fig. 3); and
	develop a respective second predetermined level for the respective sense signal of said rack controller interface (par. 58, 60)  when said rack controller interface is not connected to another rack controller (fig. 3);
	wherein the processor is configured to determine whether each rack controller interface is connected to another rack controller as a function of the respective sense signal (par. 64).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bartolutti/Giat and Oberski. The motivation is to provide convenience to the system users (Background, par. 8).
	As to claim 8, Bartolutti/Giat/Oberski discloses the rack controller of claim 7, wherein the at least one rack controller interface comprises first and second rack controller interfaces for establishing a network of rack controllers in a daisy chain topology (Oberski, fig. 3).
	As to claim 9, Bartolutti/Giat/Oberski discloses the rack controller of claim 8, wherein the respective first predetermined level of the first rack controller interface is not the same as the respective first predetermined level of the second rack controller interface (Oberski, par. 64. Note: To sense whether the controller 300 is in the middle or the end of the daisy chain, the predetermined level of the rack interface is required to be different).
As to claim 10, Bartolutti/Giat/Oberski discloses the rack controller of claim 7, wherein each rack controller comprises a respective RJ-45 jack configured to be connected to a RJ-45 plug attached to an ETHERNET cable (Oberski, par. 41).
As to claims 14-17, all the same elements of claims 7-10 are listed.  Therefore, the supporting rationale of the rejection to claims 7-10 applies equally as well to claims 14-17.
As to claim 18, Bartolutti/Giat/Oberski discloses the rack controller of claim 14, further comprising: an external network interface configured to couple the processor to an external network (Bartolutti, fig. 3, modem 58 to remote computer 56).
	As to claim 19, Bartolutti/Giat/Oberski discloses the rack controller of claim 18, wherein the external network interface comprises an ETHERNET interface configured to couple the processor to an ETHERNET local area network (LAN) (Oberski, par. 41 “ports 112, 114 are RJ-45”).
As to claim 20, Bartolutti/Giat/Oberski discloses the rack controller of claim 14, further comprising a base unit that comprises the processor and the patching equipment bus interface (Giat, fig. 2B, transceiver 210, 214).
As to claim 23, Bartolutti/Giat/Oberski discloses the rack controller of claim 14 with further adding the limitations of claim 1.  
Claims 12-13, 24-27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolutti in view of Giat and further in view of Holden et al (US 20100233961, Holden).
	As to claim 12, Bartolutti/Giat discloses the rack controller of claim 11, but does not disclose the features as in claim 12. Instead, Bartolutti discloses that a technician use a hand held controller (controller 60) to retrieve certain information from the closet control network 50 and ascertain the status of the selected telecommunication closet via wired or wireless (col 6 lns 15-13). In the same field of art, (hand held devices), Holden discloses various communication techniques for communication between a mobile device and an accessory (abstract). In one embodiment, Holden discloses the 
	As to claim 13, Bartolutti/Giat/Holden discloses the rack controller of claim 11, further comprising a display unit configured to be connected to the base unit via a cable (Bartolutti, col 5 lns 45-50).
As to claim 24, all the same elements of claim 12 are listed.  Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 24.
	As to claim 25, Bartolutti/Giat/Holden discloses the rack controller of claim 24, further comprising a display unit configured to be connected to the base unit via a cable (Bartolutti, col 5 lns 45-50).
	As to claim 26, Bartolutti/Giat/Holden discloses the rack controller of claim 24 with further adding the limitations of claim 1.  
As to claim 27, Bartolutti/Giat/Holden discloses the rack controller of claim 24, further comprising: 
an external network interface configured to couple the processor to an external network (Bartolutti, fig. 3, modem 58 to remote computer 56).
As to claim 29, Bartolutti/Giat/Holden discloses the rack controller of claim 24, further comprising: 
at least one rack controller interface, each rack controller interface configured to connect the rack controller to another rack controller (Bartolutti, fig. 3).
Claims 21-22, 28, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolutti in view of Giat/Oberski and further in view of Holden.
	As to claim 21, 	Bartolutti/Giat/Oberski discloses the rack controller of claim 20, but does not disclose the features as in claim 21. Instead, Bartolutti discloses that a technician use a hand held controller (controller 60) to retrieve certain information from the closet control network 50 and ascertain the status of the selected telecommunication closet via wired or wireless (col 6 lns 15-13). In the same field of art, (hand held devices), Holden discloses various communication techniques for communication between a mobile device and an accessory (abstract). In one embodiment, Holden discloses the attached accessory can send a command to the mobile computing device specifying a second application to execute.  This can be initiated in response to an interaction with a user; for example, from the press of a button at the accessory from the user.  The mobile computing device can then execute the second application in response to receiving the command.  In some embodiments the command can indicate the application by serial number and/or name.  In some embodiments, the command can also specify a network location where the application can be downloaded and then executed (par. 168). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bartolutti/Giat and Holden, by 
	As to claim 22, Bartolutti/Giat/Oberski/Holden discloses the rack controller of claim 20, further comprising a display unit configured to be connected to the base unit via a cable (Bartolutti, col 5 lns 45-50).
As to claim 28, Bartolutti/Giat/Holden discloses the rack controller of claim 27, but does not disclose wherein the external network interface comprises an ETHERNET configured to couple the processor to an ETHERNET local area network (LAN). In the same field of art, (rack management), Oberski discloses communications interfaces including a connector port that has housing that defines a plug aperture and at least first through eight contacts that extend into the plug aperture (abstract). In one embodiment, Oberski discloses a rack controller (fig. 3 controller 110-2) comprising the external network interface comprises an ETHERNET (par. 41 “ports 112, 114 are RJ-45”) configured to couple a processor (fig. 4, processor 210) to an ETHERNET local area network (LAN) ( “local area network 100”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bartolutti/Giat/Holden and Oberski, by comprising the external network interface comprises an ETHERNET configured to couple the processor to an ETHERNET local area network (LAN). The motivation is to provide convenience to the system users (Background, par. 8).

As to claim 30, Bartolutti/Giat/Holden discloses the rack controller of claim 29, but does not disclose the features in claim 30. In the same field of art, (rack management), Oberski discloses communications interfaces including a connector port that has housing that defines a plug aperture and at least first through eight contacts that extend into the plug aperture (abstract). In one embodiment, Oberski discloses each rack controller comprises interface a respective termination circuit (par. 17 “include a termination circuit”, par. 55) which is configured to:
	develop a respective first predetermined level for a respective sense signal of said rack controller interface (par. 58, 60) when said rack controller interface is connected to another rack controller (fig. 3); and
	develop a respective second predetermined level for the respective sense signal of said rack controller interface (par. 58, 60)  when said rack controller interface is not connected to another rack controller (fig. 3);
	wherein the processor is configured to determine whether each rack controller interface is connected to another rack controller as a function of the respective sense signal (par. 64).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bartolutti/Giat/Holden and Oberski. The motivation is to provide convenience to the system users (Background, par. 8).
As to claim 31, Bartolutti/Giat/Holden/Oberski discloses the rack controller of claim 30, wherein the at least one rack controller interface comprises first and second rack controller interfaces for establishing a network of rack controllers in a daisy chain topology (Oberski, fig. 3).
	As to claim 32, Bartolutti/Giat/Holden/Oberski discloses the rack controller of claim 31, wherein the respective first predetermined level of the first rack controller interface is not the same as the respective first predetermined level of the second rack controller interface (Oberski, par. 64. Note: To 
	As to claim 33, Bartolutti/Giat/Holden/Oberski discloses the rack controller of claim 29, wherein each rack controller comprises a respective RJ-45 jack configured to be connected to a RJ-45 plug attached to an ETHERNET cable (Oberski, par. 41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 	Macauley (US 6688910) discloses a method of automatic addressing of devices on a rack controller bus.
2. 	Abrams (US 20020180590) discloses a service call button which when depressed, automatically sends a call for service over a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184